Title: Report of Committee on Reductions in the Civil List, 5 March 1784
From: Committee of the Continental Congress
To: 



5 Mar. 1784

The Committee appointed to consider what reductions may be made in the civil list have agreed to the following resolutions.
Resolved that the following offices be discontinued, to wit the Chargé des affaires at the Court of Madrid whose salary is 4444 Dollars



  Agent at the Hague
     920.


  2d Under Secretary of Foreign affairs
     700.


the Secretary of the War office
    1000.


  Agent of marine
    1500.


  Paymaster
    1000.


  Commissary of prisoners
    1200.


the Assistant to the Superintendant of finance
    1850.


  3 clerks in the office of finance (meaning that    3. shall remain)
    1500


  1. clerk [to] the Comptroller
     500


  2. Auditors
    2000.


1. Chaplain
     400.


the establishment of the jail
    1338⅓


door keeper to Congress
     400


whereby an annual saving will accrue to the United states of
18,752 ⅓ Dol.


Resolved that the following salaries may be reduced by taking from the allowances heretofore established the following sums.


The Superintendant of finance
    2000. Doll.


the Three foreign ministers each 1111 1/9 Doll
    3333 ⅓


whereby annual saving will accrue to the United    states of
    5333 ⅓


Resolved that instead of the annual salary heretofore allowed to the judges of the court of appeals, they be allowed on every special occasion wherein they shall be called on the sum of 14. Dollars each for every day they shall sit in court, and the same for every day necessarily employed in travelling to and from court.
Resolved that after theday ofthe following offices may be discontinued.



Doll.


13.
Commissioners for settling the accounts of the    U. S. in the several states.
19,500


 9.
Clerks to the said Commissioners
 4,500


 5.
Commissioners for settling the accounts of the    Staff departments
 7,500


 9.
Clerks to the Commissioners last mentioned
 4,500


Whereby an annual saving will thence ensue of
36,000. Doll.



Resolved that the duties of Agent of marine be performed by the Secretary at war, who for his assistance therein shall retain a Secretary of marine heretofore allowed in the office of the agent of marine.
A view of the civil list as proposed to be reduced (stated for the satisfaction of the house, but not made a part of the report).


Secretary of Congress
    3000. Doll.



  Depy. Secretary
    1000.



  2. clerks
    1000.



  Messenger
     400.
  5400. 


Chaplain

   400. 


Secretary of Foreign affairs
    4000.



  1st. Under Secretary
     800.



  2. clerks
    1000.
  5800. 


Secretary at War
    4000.



  Assistant
    1250.



  2 clerks
    1000.



  Secretary of Marine
    1000.



  Messenger
     300.
  7550. 


Superintendant of finance
    4000.



  Secretary
    1000.



  3. clerks
    1500.



  waiter
     300.



Comptroller
    1850.



Auditor
    1000.



  6. clerks of accounts
    3000.



Register
    1200.



  4. clerks
    2000.



  messenger
     192.



Treasurer
    1500.



  clerk
     500.
  18,042. 




  37,192. 


Brought forward

  37,192. 


3. Foreign ministers @ 10,000 D.
30,000.



1. Secretary of embassy
 1,333 ⅓
  31,333 ⅓




  68,525 ⅓


3. Judges of Appeals




 